 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 ALYSON A. BERG
   Assistant U.S. Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, California 93721
 4 Telephone: (559) 497-4000

 5 Attorneys for the United States

 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:20-MC-00120-AWI

12                                Plaintiff,             CONSENT JUDGMENT OF
                                                         FORFEITURE
13                         v.

14   APPROXIMATELY $108,280.00 IN U.S.
     CURRENCY,
15
                                 Defendant.
16

17          Pursuant to the Stipulation for Consent Judgment of Forfeiture, the Court finds:

18          1.     On July 25, 2020, agents with the Department of Homeland Security, Homeland Security

19 Investigations (“HSI”) seized Approximately $108,280.00 in U.S. Currency (hereafter “Defendant
20 Currency”) at the Fresno Yosemite International Airport in Fresno, California.

21          2.     HSI commenced administrative forfeiture proceedings, sending direct written notice to all

22 known potential claimants and publishing notice to all others. On or about September 21, 2020, HSI

23 received a claim from Lotrion White asserting an ownership interest in the Defendant Currency.

24          3.     The United States represents that it could show at a forfeiture trial that on July 25, 2020,

25 HSI agents in Dallas, Texas executed search warrants on three pieces of luggage checked by American

26 Airlines. Two of the bags were checked by White and found to contain large amounts of currency

27 folded within bedsheets. The currency totaled $341,218.00. Other indicia were found within the

28 suitcases to include bits of marijuana and five large clear plastic laundry reusable vacuum bags. A third

      CONSENT JUDGMENT OF FORFEITURE
                                                         1
30
 1 bag was checked by a potential travel companion of White’s. Agents observed that the suitcases had the

 2 odor of marijuana on them. A fourth bag checked by White continued to Fresno, California.

 3          4.      The United States could further show that HSI agents responded to the Fresno Yosemite

 4 International Airport and encountered White and his travel companion. The travel companion gave

 5 consent to search the fourth bag of luggage however did not know the combination code to unlock the

 6 suitcase. White declared that there was only $7,000 inside the suitcase and that it was all his. White

 7 further stated that he had a total of $250,000 between all four suitcases, and which was intended to

 8 purchase a vehicle. White entered the combination and opened the suitcase. The suitcase contained a

 9 large amount of currency. The seized currency totaled $108,280.00.

10          5.      At trial, the United States could show that White’s criminal history includes multiple

11 drug-related arrests including narcotic-related convictions for which he was incarcerated. In 1999,

12 White was convicted of a drug offense for which he received probation. In December 2006, White was

13 convicted of larceny in North Carolina for which he received a prison term of four months. In July and

14 October 2006, White was convicted of felony drug trafficking and served a consecutive prison term of

15 three and a half years. In 2015, White self-surrendered following a search warrant that resulted in the

16 discovery of 214 marijuana plants at a known residence of White. In 2016, White and an associate of

17 White’s were arrested in Chesapeake, Virginia for the transportation of approximately 20 pounds of

18 marijuana.

19          6.      The United States could further show at a forfeiture trial that the Defendant Currency is

20 forfeitable to the United States pursuant to 18 U.S.C. § 981(a)(1)(C) and 21 U.S.C. § 881(a)(6).

21          7.      Without admitting the truth of the factual assertions contained in this stipulation,

22 claimant Lotrion White specifically denying the same, and for the purpose of reaching an amicable

23 resolution and compromise of this matter, claimant Lotrion White agrees that an adequate factual basis

24 exists to support forfeiture of the Defendant Currency. Lotrion White hereby acknowledges that he is

25 the sole owner of the Defendant Currency, and that no other person or entity has any legitimate claim

26 of interest therein. Should any person or entity institute any kind of claim or action against the

27 government with regard to its forfeiture of the Defendant Currency, claimant Lotrion White shall hold

28 harmless and indemnify the United States, as set forth below.

      CONSENT JUDGMENT OF FORFEITURE
                                                          2
30
 1          8.      This Court has jurisdiction in this matter pursuant to 28 U.S.C. §§ 1345 and 1355, as

 2 this is the judicial district in which acts or omissions giving rise to the forfeiture occurred.

 3          9.      This Court has venue pursuant to 28 U.S.C. § 1395, as this is the judicial district in

 4 which the Defendant Currency was seized.

 5          10.     The parties herein desire to settle this matter pursuant to the terms of a duly executed

 6 Stipulation for Consent Judgment of Forfeiture.

 7

 8

 9          Based upon the above findings, and the files and records of the Court, it is hereby ORDERED

10 AND ADJUDGED:

11          1.      The Court adopts the Stipulation for Consent Judgment of Forfeiture entered into by

12 and between the parties.

13          2.      Upon entry of this Consent Judgment of Forfeiture, $98,280.00 of the Approximately

14 $108,280.00 in U.S. Currency, together with any interest that may have accrued on the total amount

15 seized, shall be forfeited to the United States pursuant to 18 U.S.C. § 981(a)(1)(C) and 21 U.S.C. §

16 881(a)(6), to be disposed of according to law.

17          3.      Upon entry of this Consent Judgment of Forfeiture, but no later than 60 days thereafter,

18 $10,000.00 of the Approximately $108,280.00 in U.S. Currency shall be returned to claimant Lotrion

19 White through his attorney, Matthew Owdom.
20          4.      The United States of America and its servants, agents, and employees and all other

21 public entities, their servants, agents and employees, are released from any and all liability arising out

22 of or in any way connected with the seizure or forfeiture of the Defendant Currency. This is a full and

23 final release applying to all unknown and unanticipated injuries, and/or damages arising out of said

24 seizure or forfeiture, as well as to those now known or disclosed. Claimant Lotrion White waived the

25 provisions of California Civil Code § 1542.

26          5.      No portion of this stipulated settlement, including statements or admissions made

27 therein, shall be admissible in any criminal action pursuant to Rules 408 and 410(a)(4) of the Federal

28 Rules of Evidence.

      CONSENT JUDGMENT OF FORFEITURE
                                                           3
30
 1            6.    All parties will bear their own costs and attorney’s fees.

 2            7.    Pursuant to the Stipulation for Consent Judgment of Forfeiture filed herein, the Court

 3 enters a Certificate of Reasonable Cause pursuant to 28 U.S.C. § 2465, that there was reasonable cause

 4 for the seizure of the above-described Defendant Currency.

 5

 6 IT IS SO ORDERED.

 7
     Dated:    June 1, 2021
 8                                               SENIOR DISTRICT JUDGE

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

      CONSENT JUDGMENT OF FORFEITURE
                                                          4
30
